Title: To Benjamin Franklin from Lafayette, 9 January 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Paris 9he January 1780
According to an appointement I had Requested from Mr. De Montbarrey, I had last Morning a Conversation With that Minister, wherein I did Earnestly urge the Necessity of sending from the Royal Magazines to America, fifteen thousands Stands of Arms and a large Quantity of powder— I Can’t say My Endeavours, tho’ Exerted to the Best of My Power, have met with an immediate Succes, But from this first interview I flatter Myself we May in some Measure Carry the desir’d point.

I was at first told By the Minister that you had a Bargain Ready Made for Arms, But did not much dwell on the Argument— He secondly desir’d the affair Might be in time duely Considerd, But upon My Assuring that No time was to be lost, and that the arms should go With other Articles You was Going to Send, he, with obliging terms for us, promis’d he would in a few days Give me a positive answer— I am to have towards the Middle of the Week, a Conference With Mr. de Maurepas, and a Second one with Mr. de Vergennes on the Same Subject upon Which I have this Morning Writen to this last Minister, So that I Will Before long be able to tell you how has Ended My little Negotiation.
With the Most perfect Regard and tender Affection I have the honor to be Dear Sir Your Most obedient humble Servant
Lafayette
His Excellency Benjamin Franklin Esq.
 Notation: LaFayette 9 Jan 80